DETAILED ACTION
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the base plate including a plurality of cutout portions that are visible through the recessed portions” of claim 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes while there appears to be an embodiment showing the recessed portions extending fully through the first and second side plates, and a resin provided therein. However, neither the specification nor drawings appear to provide for visibility between all the two side walls and base plate once the resin and been provided.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 42 is objected to because of the following informalities: Lines 1 and 2 appear to be a duplication of line 9 in claim 39 after amendments were made.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39, 40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
-Regarding claim 39 the phrase “wherein the recessed portions extend fully through the first and second side plates and wherein a resin is provided within the recessed portion” is unclear. Examiner notes while there appears to be an embodiment provided in the specification detailing the recessed portions extending fully through the first and second side plates (Paragraph 0088), there does not appear to be an embodiment showing both “a recessed portion extending fully through the first and second side plate and resin provided within the recessed portion. Paragraph 0071 provides the recessed portions as “filled in” with the resin 480 as sown in Figure 6E. If the recessed portions have been filled in and provide in all cavities of the recessed portion, how does the recessed portion, once filled in, extend fully through the first and second side plate? Claim 42, providing the resin completely filling in the recessed portions has similar issues to that of claim 39. 
-Regarding claim 40, the phase “the base plate including a plurality of cutout portions that are visible through the recessed portion” is unclear. Examiner notes while there appears to be an embodiment showing the recessed portions extending fully through the first and second side plates (Figure 6B), and a resin provided therein (Figure 6E),neither the specification nor drawings appear to provide for visibility between all the two side walls and base plate once the resin and been provided. If the recessed portions are filled in via the resin, how is there visibility through the recessed portion?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Patent No. 7,631,430).
Regarding claim 22, Chang teaches a guide bar (1) for guiding a chain (40) of a chainsaw, the guide bar being operably coupled to a housing (50) of the chainsaw (Figure 4), the guide bar comprising a first side plate (10) and a second side plate (30) facing each other and extending away from the housing to a nose of the guide bar (Figures 2 and 4), the first and second side plates each including an inner sidewall (X1, X2) facing inwardly toward each other and an outer sidewall (X3, X4) facing outwardly away from each other (See annotated Figure 3 below) and wherein each of the inner sidewalls includes a recessed portion (11, 31) extending toward the outer sidewalls at which material of the inner sidewalls has been removed to a depth less than a distance between the inner sidewall and the outer sidewall (Figure 3); wherein a portion of each of the outer sidewalls (X3, X4) opposite the recessed portion (11, 31) and non-recessed portions thereof is a continuous metallic planar surface (See annotated Figures 2 and 3 below; Col. 1, Lines 14-15; Examiner notes a portion P1 and P2 (P2 as shown in the annotation of Figure 2 below would also be on the outer sidewall, but is shown on the inner wall for visual convenience) are opposite both the recessed portions, and non-

    PNG
    media_image1.png
    727
    458
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    691
    924
    media_image2.png
    Greyscale

Regarding claim 23, Chang teaches wherein respective recessed portions of the inner sidewalls substantially mirror each other about a plane (P1) passing through a longitudinal centerline of the guide bar parallel to respective planes in which the first and second side plates extend (Figure 2 and annotated Figure 3 below).

    PNG
    media_image3.png
    727
    458
    media_image3.png
    Greyscale

Regarding claim 24, Chang teaches wherein a base plate (20) is disposed between the first and second side plates (Figure 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 25, 26, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 7,631,430) in view of Wilhelm (U.S. Patent No. 5,564,192).
Regarding claim 25, Chang provides it is known to weld two side plates (10,30) together via welding, riveting or any other known method (Col. 2, Lines 43-45).
Chang does not provide wherein the base plate is spot welded, laser welded, soldered, or joined with an adhesive to the first and second side plates.
Wilhelm teaches it is old and well known in the art of chain saw guide bars to have two plates (2, 3) welded together (Figure 1; Col. 5, Lines 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to incorporate the teachings of Wilhelm to provide welded plates. In doing so, it provides a tight connection between the two plates to each other (Col. 4, Lines 64-67 and Col. 5, Lines 1-4). 

Regarding claim 26, Chang does not teach wherein the base plate and the first and second side plates are welded to each other through one of the first side plate or the second side plate. 
Wilhelm teaches it is old and well known in the art of chain saw guide bars to have two plates (2, 3) are held together by adhesives, welding casting, or injection molding (Figure 1; Col. 5, Lines 1-4). See claim 25 above for rationale to combine.


Wilhelm teaches a guide bar wherein the first and second side plates (2,3) each comprise extension portions (62, 63) having a larger thickness than other portions of the first and second side plates, the extension portions extending toward each other from the inner sidewalls to define boundaries of the respective recessed portions (Figures 5 and 7; the term thickness in the current interpretation is “the distance between opposite sides of something”).

    PNG
    media_image4.png
    440
    1090
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to incorporate the teachings of Wilhelm to provide welded plates. In doing so, it provides a tight connection between the two plates to each other. As two side plates are placed one atop the other so that they are coincident to each other and thereafter are welded in order to obtain a light 

Regarding claim 38, Chang does not teach wherein the extension portions of the first and second side plates are joined to each other by spot welding, laser welding, soldering, or an adhesive.
Wilhelm teaches it is old and well known in the art of chain saw guide bars to have two plates (2, 3) are held together by adhesives, welding casting, or injection molding (Figure Col. 5, Lines 1-4 and 38-54). See rationale from claim 37 above for reasons to combine.

Claims 27, 28, 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 7,631,430) in view of Chen (U.S. Patent No. 6,698,101).
Regarding claim 27, Chang does not teach wherein the base plate comprises a plurality of cutout portions disposed in the base plate to substantially align with the respective recessed portions of the inner sidewalls.
Regarding claim 27, Chen teaches wherein the base plate comprises a plurality of cutout portions (11) disposed in a base plate (10) to substantially align with respective recessed portions (21) of outer side plates (20) and the inner sidewalls (Figures 3 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chan to incorporate the teachings of 

Regarding claim 28, the modified device of Chan does not provide wherein the cutout portions have substantially a same size and shape as openings of the respective recessed portions.
Chen teaches the cutout portions (11) have substantially a same size and shape as openings of the respective recessed portions (21)(Figures 3 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chan to incorporate the teachings of Chen to provide a plurality of cutout portions in a base plate having cutouts and holes of the same size and shape. Doing so results in effective reduction of noise and prolongation of the service time of the saw chain and the guide plate assembly (Col. 2, Lines 53-57).

Regarding claim 35, Chang does not provide wherein a width of the base plate is greater than a width of a channel in which the chain moves around the guide bar, and wherein the first and second side plates do not contact each other.
Regarding claim 35, Chen teaches wherein a width of the base plate is greater than a width of a channel in which the chain (240) moves around the guide bar (100) and wherein the first and second side plates (20) do not contact each other (Figures 4 and 5; Examiner notes the width of the guide bar 10 and channel 22 are larger than the in which the chain moves (Figure 5 shows a gap between the guide bar, side walls and saw chain). There must be a gap between the saw chain and the guide bar, for the saw chain to move around the guide bar to function as intended.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to incorporate the teachings of Chen to provide a width of the base plate larger than a width of the channel in which the chain moves. In doing so, it allows for the saw chain to properly guided within the guide bar groove (Col. 2, Lines 48-51).  

Regarding claim 43, Chang teaches a guide bar (1) for guiding a chain (40) of a chainsaw, the guide bar being operably coupled to a housing (50) of the chainsaw, the guide bar comprising a first side plate (10) defined by a first inner member (X1) and a first outer member (X3), a second side plate (30) defined by a second inner member (X2) and a second outer member (X4), the second side plate facing the first side plate (See annotated Figure 3 above of claim 22); and a base plate (20) disposed between the first and second side plates, wherein both the first and second side plates extend away from the housing to a nose of the guide bar (Figure 4), wherein the first and second inner members each include a recessed portion (11, 31) at which material thereof has been removed such that the recessed portion only partially extends through the first and second side plates (Figures 2 and 3), and wherein a portion of each of the outer sidewalls (X3, X4) opposite the recessed portion (11, 31) and non-recessed portions thereof is a continuous metallic planar surface (See annotated Figures 2 and 3 above in claim 22; Col. 1, Lines 14-15; Examiner notes a portion P1 and P2 (P2 as 
Chang does not teach wherein the base plate further comprises cutout portions.
Chen teaches a guide bar (100) for guiding a chain (240) of a chainsaw (240) and a base plate (10) disposed between first and second side plates (20), wherein the base plate further comprises cutout portions (11)(Figures 3-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chan to incorporate the teachings of Chen to provide a plurality of cutout portions in a base plate. In doing so, removes excess material from the guide bar, thereby providing a relatively lightweight and easily maneuverable chain saw during use (Col. 2, Lines 62-65).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 7,631,430) in view of Apfel (U.S. Patent No. 4,693,007).
Regarding claim 29, Chang does not provide wherein an insert is disposed between the first and second side plates at a proximal end of the guide bar and wherein the insert is welded or riveted to each of the first and second side plates
Apfel teaches it is old and well known in guide gars to provide an insert (6) disposed between first and second side plates (2, 3) at a proximal end of the guide bar and wherein the insert is welded or riveted to each of the first and second side plates (Figures 1-3; Col. 3, Lines 11-36).
.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 7,631,430) in view of Amend (U.S. Patent Pub. No. 2014/0250701).
Regarding claim 32, Chang does not provide wherein the base pate comprises multiple laminated layers of carbon fiber, glass fiber, polymer or other light material, and wherein fibers in at least one of the layers have a different orientation than fibers of another layer.
Amend teaches it is old and well known in the art of chain saw guide bars to incorporate a guide bar (1) having a plate (2) comprised of multiple laminated layers of carbon fiber (21, 22, 23) and wherein fibers in at least one of the layers have a different orientation than fibers of another layer (Figures 1 and 3-6; Paragraphs 0028-0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to incorporate the teachings of Amend to provide a guide plate of varying materials. In doing so, it provides a lightweight, stable and durable guide bar (Paragraph 0006).

Regarding claims 33 and 34 Chang does not provide wherein the fibers of the at least one of the layers are substantially orthogonal to the fibers of the another layer or 
Amend teaches wherein the fibers of the at least one of the layers are substantially orthogonal to the fibers of the another layer or wherein fibers in at least one of the layers have an angle of orientation between about 0 degrees and 60 degrees different than fibers of another layer (Paragraph 0029). See claim 32 above for rationale to combine.

Claims 39 and 42 are rejected, as best understood in light of the 112 rejections above, under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 7,631,430) in view of Chen (U.S. Patent No. 6,698,101) in view of Wilhelm (U.S. Patent No. 5,564,192).
Regarding claim 39, Chang teaches a guide bar (1) for guiding a chain (40) of a chainsaw, the guide bar being operably coupled to a housing (50) of the chainsaw (Figure 4), the guide bar comprising a first side plate (10) and a second side plate (30) facing each other and extending away from the housing to a nose of the guide bar (Figures 2 and 4), the first and second side plates each including an inner sidewall (X1, X2) facing inwardly toward each other and an outer sidewall (X3, X4) facing outwardly away from each other (See annotated Figure 3 below) and wherein each of the inner sidewalls includes a recessed portion (11, 31) extending toward the outer sidewalls at which material of the inner sidewalls has been removed (Figures 2 and 3).

 Chen teaches wherein a guide bar (100) wherein recessed portions (21, 11) extend fully through first and second side plates (20) (Figure 5), wherein a base plate (10) is disposed between the first and second side plates (Figures 3 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to incorporate the teachings of Chen to provide recessed portions fully through the side plates. Doing so, removes excess material from the guide bar, thereby providing a relatively lightweight and easily maneuverable chain saw during use (Col. 2, Lines 62-65).

Regarding claim 39, Chang does not provide wherein a resin is provided within the recessed portions.
Wilhelm teaches it is old and well known in the art of chain saw guide bars to have two plates (2, 3) are held together by adhesives, welding casting, or injection molding and the spacing between the two side plates may be filled via injection molding (Figure 1; Col. 4, Lines 23-25; Col. 5, Lines 1-4 and 38-54).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to incorporate the teachings of Wilhelm to provide welded plates. In doing so, it provides a tight connection between the two plates to each other.


Chang does not teach teaches wherein the recessed portions extend fully through the first and second side plates or the base plate including a plurality of cutout portions that are visible through the recessed portions when the base plate is joined to the first and second side plates.
Chen teaches wherein a guide bar (100) wherein recessed portions (21, 11) extend fully through first and second side plates (20) (Figure 5), wherein a base plate (10) is disposed between the first and second side plates (Figures 3 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to incorporate the teachings of Chen to provide recessed portions fully through the side plates. Doing so, removes excess material from the guide bar, thereby providing a relatively lightweight and easily maneuverable chain saw during use (Col. 2, Lines 62-65).

Regarding claim 42, Chang does not provide wherein resin completely fills the recessed portions.
Wilhelm teaches it is old and well known in the art of chain saw guide bars to have two plates (2, 3) are held together by adhesives, welding casting, or injection molding and the spacing between the two side plates may be filled via injection molding (Figure 1; Col. 4, Lines 23-25; Col. 5, Lines 1-4 and 38-54).
.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 7,631,430) in view of Chen (U.S. Patent No. 6,698,101)  in view of Wilhelm (U.S. Patent No. 5,564,192) as applied to claim 39 above, and further in view of Amend (U.S. Patent Pub. No. 2014/0250701).
Regarding claim 40, Chang teaches wherein a base plate (20) is disposed between the first and second side plates (Figures 2 and 3).
Chang does not teach the base plate including a plurality of cutout portions that are visible through the recessed portions when the base plate is joined to the first and second side plates.
Chen teaches a guide bar (100) with a base plate (10) disposed between first and second side plates (20), the base plate including a plurality of cutout portions (11) that are visible through the recessed portions is joined to the first and second side plates (Figures 3 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Chang to incorporate the teachings of Chen to provide a base plate with cutout portions. In doing so, removes excess material from the guide bar, thereby providing a relatively lightweight and easily maneuverable chain saw during use (Col. 2, Lines 62-65).

Wilhelm teaches it is old and well known in the art of guide bars to provide  a guide bar incorporating eyelets are disposed on opposing sides of the cutout portions and wherein cross members (19) are alternatingly woven amongst each other between respective eyelets on the opposing sides of the cutout portions (Figures 6-8; Col. 5, Lines 5-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chen to incorporate the teachings of Wilhelm to provide alternately woven cross members. Doing so allows for the side plates to be connected inseparably. 

Regarding claim 40, Chang does not teach wherein the resin is provided over the cross members within the recessed portions to define a guide bar with a metallic periphery and substantially non-metallic interior.
Amend teaches it is old and well known in guide bars to provide wherein a resin is provided over the cross members within the recessed portions to define a guide bar with a metallic periphery and substantially non-metallic interior (Paragraphs 0004-0005 and Paragraph 0011). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to incorporate the teachings of . 

Claim 41 is are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 7,631,430) in view of D.G. Scott-Jackson (U.S. Patent No. 3,410,147) hereinafter Jackson.
Regarding claim 41, Chang does not provide wherein a wear ring having a low friction is provided at a nose portion of the guide bar.
Regarding claim 41, Jackson it is old and well known in the art of chainsaws to provide a wear ring (230) having a low friction is provided at a nose portion (10) of the guide bar (13) (Figure 1, 2 and 4; Col. 3, Lines 29-45; Examiner notes the wear rings must have low friction to allow the chain to rotate around the guide bar, and nose sprocket to function as required).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to incorporate the teachings of Jackson to provide a wear ring. In doing so provides a more uniform wear, thereby reducing overall wear and extending the life of the nose portion (Col. 3, Lines 42-44) 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent No. 7,631,430) in view of Chen (U.S. Patent No. 6,698,101) as applied to claim 43 above, and further in view of Amend (U.S. Patent Pub. No. 2014/0250701) and Nunes (U.S. Patent No. 5,878,607).

Regarding claim 44, the modified device of Chang does not provide wherein the base plate is formed from a metallic material or wherein the chain track is coated or surface treated to increase wear resistance.
Amend teaches it is old and well known in the art of chain saw guide bars to provide a base plate is formed from a metallic material (Paragraph 0004; Examiner notes the metallic material is steel) and wherein the chain track (15) is steel to increase wear resistance (Paragraph 0004-0005 and Figure 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Chang to incorporate the teachings of Amend to provide a guide bar of multiple materials. In doing so, it allow the guide bar to withstand high loads without permanent damage occurring (Paragraph 0004). 
Amend does not provide the steel is coated or surface treated to provide the increased wear resistance.

Nunes teaches it is old and well known in the art of saws to incorporate a blade made of stainless steel with a coating to decrease blade wear (Col. 3, Lines 1-2).
.

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. Applicant argues “Chang can no longer be argued to meet that which is claimed, as Chang fails to teach or suggest wherein a portion of each of the outer sidewalls opposite the recessed portion and non-recessed portions thereof is a continuous metallic planar surface. As shown above in annotated Chang FIG. 3, the only portions of the alleged outer sidewalls that can be interpreted to be continuous and planar are those portions of the alleged outer sidewalls that are opposite the alleged recessed portions and not those portions of the alleged outer sidewalls opposite the alleged non-recessed portions”. Applicant’s annotations provide one example of a portion in which the portions may not meet the limitations. Examiner notes the portion P1 and P2 provided for in claims 22 and 43 merely require a portion/part/fragment to be opposite both the recessed portions, and non-recessed portions and continuous metallic planar surface. As currently claimed, a small dot or piece of the other sidewall must be continuous and a planar surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD D CROSBY JR/   05/12/2021Examiner, Art Unit 3724 

/STEPHEN CHOI/Primary Examiner, Art Unit 3724